DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species B (Figure 4) in the reply filed on 4/1/2021 is acknowledged.  Applicant alleges claims 6-14 read on the elected Species elections.  Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species C), there being no allowable generic or linking claim. 

3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 6-11, drawn to a vehicle traction battery assembly, classified in H01M 50/543.
II. Claims 12-14, drawn to a vehicle traction battery assembly, classified in H01M 50/503.  

4.	Inventions I and II are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have at least a materially different design given the only common subject matter between the groups is that the claims are drawn to a vehicle traction battery assembly comprising a pair of battery cells each having a terminal, whereas Invention I requires the following features not required of Invention II:

	a pair of flanges each defining a second mount feature, a first locating feature, and a first terminal aperture; and
	a busbar defining a second locating feature having a second terminal aperture,
wherein the mount features are arranged with one another such that each flange partially interlocks with a corresponding battery cell, and wherein the locating features are sized to promote flush contact between the flanges and busbar only when the terminals extend through the apertures in registration with one another.”

Invention II requires the following features not required of Invention I:
“… and a raised portion; and
a busbar covering at least a portion of each of the raised portions of the cells and defining a mating raised portion, the mating raised portions defining a pair of terminal apertures adapted to receive a portion of one of the terminals, wherein the busbar is interlocked with the cells when the terminals are received in

Accordingly, the products are claimed as having a materially different design given the divergent subject matter and are subject to restriction.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

5.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

6.	A telephone call was made to Kevin Heinl on 4/5/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.  A written restriction was requested in place of making an oral election over the telephone.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729